department of the treasury internal_revenue_service washington d c 2o ' tax_exempt_and_government_entities_division aug uniform issue list legend taxpayer a irab financial_institution c company d financial_institution f financial_institution g financial_institution h ira i security m security n amount amount amount dear mr this is in response to your request dated april10 as supplemented by correspondence dated may and date from your authorized representative in which you request that the internal_revenue_service the service recognize that distributions of amount sec_1 and from ira b were properly rolled over to a new ira within the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that distributions of amount and amount were made from ira b the form_1 099-r for tax_year reported a distribution date for both amounts as date which information was transmitted to the service taxpayer a asserts that his failure to accomplish a rollover within the day period beginning on the purported distribution date of date with respect to amount and amount was the result of errors made by financial_institution c in the process of retitling share certificates and defective information reporting on the form_1 099-r taxpayer a maintained ira b with financial_institution c on date financial_institution c notified taxpayer a that it would no longer hold investments in company d within his ira ira b ira b held two investments in company d security m shares with a total value of amount and security n shares with a total value of amount taxpayer a received a notice from financial_institution c that if financial_institution c did not receive instructions from taxpayer a by date regarding the disposition of securities m and n financial_institution c would make a taxable_distribution to taxpayer a of all the security m and security n shares themselves on date taxpayer a completed an account transfer form with financial_institution f which authorized the direct transfer of both security m and security n shares held by ira b to a new ira with financial_institution f which taxpayer a intended to open the transfer never occurred because financial_institution f could not accept the security m and security n shares because the shares were not retitled in the name of the new custodian financial_institution h and hence could not be transferred by financial_institution c to financial_institution h by letter dated date financial_institution c notified taxpayer a that securities m and n with values of amount sec_1 and respectively were removed from ira bon date by letter dated date taxpayer a instructed financial_institution c to retitle securities m and n in the name of financial_institution h as custodian this instruction was ignored taxpayer a submitted a document prepared by financial_institution c which showed the actual distribution date of securities m and n from ira b was date on date securities m and n were deposited into ira i at financial_institution g with financial_institution has the new custodian on date financial_institution g posted the total of the security m and security n shares at cost of amount the sum of amount sec_1 and and market_value of amount the form_1 099-r which reported the distribution of amount sec_1 and stated that the distribution date was date this is inconsistent with the monthly statement prepared by financial_institution c which indicated a distribution date of date financial_institution c refused taxpayer a's request 2014460'33 that it correct form 1099-r to show the actual distribution date was date instead of date based on the above facts and representations you request that the service recognize that taxpayer a satisfied the 60-day rollover requirement contained in sec_408 of the code with respect to the actual distributions of amount sec_1 and from ira bon date rather than the purported distributions of amount sec_1 and on date sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the ma imum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 the information prese rited and the documentation submitted by taxpayer a is consistent with his assertion that he accomplished timely rollovers of amount sec_1 and into an ira within the 60-day rollover period in support of this claim taxpayer a submitted a document prepared by financial_institution c which showed the actual distribution date of securities m and n from ira b was date in addition taxpayer a submitted proof that securities m and n were deposited into another ira ira i on date within the 60-day period following date therefore the service concludes that taxpayer a satisfied the 60-day requirement for rollovers pursuant to sec_408 of the code with respect to the distribution of security m and security n with values of amount sec_1 and respectively from ira b on date the contribution of security m and security n with values of amount sec_1 and respectively into ira i on date are considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact at sincerely yours manager employee_plans technical group cc
